DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 3/17/21. These drawings are accepted in light of the amendments to the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 12, 13, 15-17, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tung in US Patent 6575183.
Regarding Claim 12, Tung teaches an umbrella comprising: a canopy (74); a pole (71) extending along a longitudinal axis and having a rotatable portion coupled with the canopy and a lower portion (61), the rotatable portion being rotatably coupled with the lower portion at a connection location (within 101) where a lower end (25) of the rotatable portion is disposed within and configured to rotate in an upper end of the lower portion; a rotation assembly (30) configured to rotate the rotatable portion of the pole, the rotation assembly comprising a hand grip (the outer side of 30) and a drive ring (24) disposed around the rotatable portion of the pole, the hand grip applying torque to the drive ring and thereby to the rotatable portion of the pole; and a locking assembly comprising a first locking member (297) and a second locking member (291) disengageable from the first locking member, the first locking member and the second locking member being disposed above the connection location. 
Regarding Claim 13, Tung teaches that the first locking member is disposed above the lower portion of the pole and is coupled with a shaft (27), the second locking member is disposed above the lower portion of the pole adjacent to the first locking member, the second locking member configured to engage the first locking member. 
Regarding Claim 15, Tung teaches that the hand grip is coupled with the second locking member to move the second locking member away from the first locking member to facilitate rotation of the rotatable portion of the pole. 
Regarding Claim 16, Tung teaches an umbrella comprising: a canopy (74); a pole extending along a longitudinal axis and having a rotatable portion (71) coupled with the canopy and a lower portion (61) to which the rotatable portion is rotatably coupled at a connection location (within 101), wherein a lower end (251) of the rotatable portion is disposed within an upper end of the lower portion; and a rotation assembly (30) configured to rotate the rotatable portion of the pole, the rotation assembly comprising a hand grip (the outer side of 30) and a drive ring (241) disposed around the rotatable portion of the pole, the hand grip applying torque to the drive ring and thereby to the rotatable portion of the pole; wherein the hand grip and the drive ring are configured to move along the longitudinal axis of the pole to disengage a locking assembly (29) disposed within an inside surface of the rotatable portion of the pole to permit rotation of the rotatable portion of the pole relative to the lower portion of the pole. 
Regarding Claim 17, Tung teaches that the locking assembly comprising a first locking member (297) and a second locking member (291) disengageable from the first locking member, the first locking member and the second locking member being disposed within an inside surface of the rotatable portion of the pole above the connection location. 
Regarding Claim 18, Tung teaches that the first locking member is disposed above the lower portion of the pole and is coupled with a shaft (27), the second locking member is disposed above the lower portion of the pole adjacent to the first locking member, the second locking member configured to engage the first locking member. 
Regarding Claim 20, Tung teaches that the hand grip is coupled with the second locking member to move the second locking member away from the first locking member to facilitate rotation of the rotatable portion of the pole.

Allowable Subject Matter
Claims 1-11 are allowed.
Claims 14 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 12 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH CHANDLER HAWK whose telephone number is (571)272-1480. The examiner can normally be reached M-F 9am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NOAH CHANDLER HAWK
Primary Examiner
Art Unit 3636



/Noah Chandler Hawk/Primary Examiner, Art Unit 3636